Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.


Claims 1, 3-4, 9, 14-15, 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petit et al. (US 2014/0004168) in view of Yan et al. (US 2006/0083851), Vanpoulle et al. (US 2008/0026183) and Joedicke (US 2007/0065641).
Regarding claims 1, 3-4, 14-15 Petit discloses process of forming the roofing granule and the glass composition can be included in the coating on a base particle of a  
However, Petit fails to disclose that first coating layer and the second coating layer is formed from a glass selected from the group consisting of soda line silica glass, borosilicate glass, phosphate glass, recycled glass in greater than 60% by volume of a glass and fails to disclose that the outer zone has a greater porosity than the inner zone and fails to disclose that the inner zone comprises a mineral baserock.
Whereas, Yan discloses method for making an encapsulant for an optoelectronic device comprising a borosilicate glass having less than 60 percent by volume of the borosilicate glass particles (claim 31). 
The only deficiency of Yan is that Yan disclose the use of less than 60% volume of the borosilicate glass, while the present claims require greater than 60% volume of the borosilicate glass
It is apparent, however, that the instantly claimed amount of glass particles and that taught by Yan are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of borosilicate glass disclosed by Yan and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of borosilicate glass, it therefore would have been obvious to one of ordinary skill in the art that the amount of borosilicate glass particles disclosed in the present claims is but an obvious variant of the amounts disclosed in Yan, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Whereas, Vanpoulle discloses a biocidal roofing granules (abstract). The mineral core has a low porosity (para 0045) and the core is being covered by at least one porous exterior inorganic layer (para 0047). The porous layer have an average pore 
Whereas, Joedicke discloses a roofing granules of enhanced solar reflectance (title). The roofing granule comprises a core (inner zone) comprising a base rock (figures 1, para 0048).
It would have been obvious to one of ordinary skill in the art at the time of invention to include borosilicate glass in the range of less than 60 volume percent  as taught by Yan in the first and second coating layer of Petit motivated by the desire to have higher acid resistance and to have improved optical properties and It would have been obvious to one of ordinary skill in the art at the time of invention to form the first coating layer and second coating layer of Petit in view of McInerney with low porosity and greater porosity as taught by Vanpoulle motivated by the desire to have algae resistance properties (para 0007) and It would have been obvious to one of ordinary skill in the art at the time of invention to include baserock of Joedicke in the first coating layer of Petit motivated by the desire to have high solar reflectance and opacity to UV light (para 0048).  
Although Petit in view of Yan and Vanpoulle does not disclose inner zone and outer are formed at the same time, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Petit in view of Yan and Vanpoulle meets the requirements of the claimed product, Petit in view of Driggett Sr. or Yan and Vanpoulle  clearly meet the requirements of present claims of granules having an inner zone and outer zone. 
Regarding claim 9, Petit in view of Yan fails to disclose that the outer zone (coating layer) has an average pore volume between 2% and 15%.
However, Vanpoulle discloses biocidal roofing granules (abstract). The mineral core has a low porosity (para 0045) and the core is being covered by at least one porous exterior inorganic layer (para 0047). The porous layer have an average pore diameter of between 1 nm and 100 nm.  Preferably, the at least one porous layer has a total pore volume of at least 0.5.times.10.sup.-3 cm.sup.3/g for pores having an average diameter less than 100 nm, and that the total pore volume is less than 0.1 cm.sup.3/g for pores having an average diameter less than 100 nm (para 0021). 
Although, Vanpoulle does not explicitly disclose the pore volume of between 2-15%, It would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization motivated by the desire to have high reflectivity, since it has been held that where the general See In re Boesch, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05).
Regarding claim 17, Petit discloses process of forming the roofing granule and the glass composition can be included in the coating on a base particle of a roofing granule (abstract).  Petit discloses a roofing granule includes a base particle and forming a first coating along a surface of the base particle and a second layer of the first coating, where the second layer has an identical or different composition to the first layer can be applied to the base particle on top of the first layer (para 0043), where the first layer corresponds to inner zone and the second layer corresponds to the outer zone. Petit discloses Coating 120 may be applied in multiple layers onto base particle 110 using a variety of coating methods, such as pan coating, until granule 100 includes a desired weight % of biocidal glass composition (para 0050). 
Regarding claims 18-19, Petit discloses process of forming the roofing granule and the glass composition can be included in the coating on a base particle of a roofing granule (abstract).  Petit discloses a roofing granule includes a base particle and forming a first coating along a surface of the base particle and a second layer of the first coating, where the second layer has an identical or different composition to the first layer can be applied to the base particle on top of the first layer (para 0043), where the first layer corresponds to inner zone and the second layer corresponds to the outer zone.


Response to Arguments
Applicants arguments filed on 12/1/2020 have been fully considered, but they are not persuasive.  
Applicant argues that none of the references teach or properly suggest a granule having an inner zone and outer zone, and the outer zone has greater porosity than the inner zone. Thus, the examiner’s rejection is mooted.
However, it should be noted that Vanpoulle discloses a biocidal roofing granules (abstract). The mineral core has a low porosity (para 0045) and the core is being covered by at least one porous exterior inorganic layer (para 0047), so it would be obvious that outer zone would intrinsically have greater porosity and It would have been obvious to one of ordinary skill in the art at the time of invention to form the first coating layer and second coating layer of Petit in view of McInerney with low porosity and greater porosity as taught by Vanpoulle motivated by the desire to have algae resistance properties (para 0007). 
Applicant argues that The granules of the present disclosure with engineered or controlled porosity in the outer zone and inner zone can provide great beneficial effect, such as high total solar reflectance (TSR) (see, for example, paragraphs [0028] and [0038] in the present application). Granules according to the present disclosure have microstructure feature and exhibit unexpected improved reflectivity, as shown in Examples 1-12 in the present application. Surprisingly, granules having an outer zone with relative greater porosity and greater pore volume than an inner zone (such as granules of Examples 10, 11, and 12) demonstrate significant higher reflectivity as compared to granules that do not exhibit porosity difference throughout the granules 
However, it should be noted that data is not in commensurate in scope with the scope of the present claim, data is directed towards the specific glass in specific particle size, pore volume, whereas, claim is open for inner and outer zone to include any glass that is known in the art in any size and pore volume. As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”.  In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Applicants have not provided data to show that the unexpected results do in fact occur over the entire claim range of 10-60 vol%. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONAK C PATEL/Primary Examiner, Art Unit 1788